Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2019

                                    No. 04-19-00105-CV

                                    Samuel C. PERKINS,
                                         Appellant

                                              v.

                          BEXAR COUNTY COMMISSIONERS,
                                    Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017TA101177
                        Honorable Michael E. Mery, Judge Presiding

                                       ORDER
        On February 21, 20019, pro se appellant filed a document entitled “Petition to Amend
Below Petition for Appeal” referencing cause number 2017TA101177 as the underlying cause
number. We construe this document as a notice of appeal. On February 26, 2019, the trial court
clerk filed a letter stating no order or judgment has been entered in cause number
2017TA101177. Unless specifically authorized by statute, appeals may be taken only from final
judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007); Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). It is therefore ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed for lack of jurisdiction. All other appellate deadlines are suspending pending our
resolution of the jurisdictional issue.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court